El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
Se inició esta cansa en la Corte Municipal de Vieques a virtud de la siguiente denuncia:
“Yo, Carlos Benitez Castaño, Alcalde Municipal, vecino de Vie-ques, Puerto Rico, calle de Guzmán Benitez, mayor de edad, formulo denuncia contra Emilio García, por delito de injurias y calumnias' (misdemeanor), cometido de la manera siguiente: Que en noviembre 2, 1913, a las 4.30 p. m., más o menos, y en la Plaza del Mercado, *165Municipio de Vieques, dentro del Distrito Judicial Municipal de Vieques, Puerto Rico, que forma parte del Distrito Judicial Municipal de Humaeao, Puerto Rico, el acusado Emilio García, maliciosa, voluntaria y falsamente y con la intención de causarme deshonra, descrédito y menosprecio, públicamente profirió palabras en contra de mi reputación, tales como ‘El Alcalde de este pueblo de Vieques es un vago, es un vagabundo, debiera ocuparse de trabajar y de las necesidades de los pobres.” Este hecho es contrario a la ley para tal caso hecha y prevista y contra la paz y dignidad del Pueblo de Puerto Rico. Firmado. C. Benitez Castaño. Alcalde Municipal de Vieques. Denunciante.”
Celebrado el juicio de novo basado en la misma denuncia ante la Corte de Distrito de Humaeao, fue declarado culpable el acusado y condenado a pagar veinte y cinco dólares de multa, o en su defecto a sufrir un día de cárcel por cada dollar que dejare de satisfacer, y al pago de las costas.
El apelante no ha formulado alegato ante esta corte y no consta en los autos ninguna exposición del caso ni pliego de’ excepciones. Durante la vista de esta apelación casi toda la discusión fué principalmente sobre la significación del len-guaje referido en la denuncia, habiéndose alegado que las palabras contenidas en la mencionada denuncia no deben ser consideradas como calumniosas según el significado y acep-tación que general y ordinariamente se da a dichas palabras. También se sostuvo, aunque no se hizo cita alguna de auto-ridades, que al interpretar, la corte la frase en cuestión debe considerarla en un sentido liberal, teniendo en cuenta el inte-rés público y en defensa de la libertad de la palabra así como del derecho que tiene todo ciudadano a discutir sobre los fun-cionarios públicos y las cuestiones de interés general. Esta-mos de acuerdo en lo que respecta a esta última indicación aunque según el criterio que hemos formado del caso no es necesario que este tribunal considere con amplitud las diver-sas significaciones que pudieran o nó darse a las frases que se suponen calumniosas.
La libertad de la palabra está completamente garantida en Puerto Rico por virtud de la sección 3 de una Ley Defi-*166niendo Derechos del Pueblo, aprobada en 27 de febrero de 1902, cnya sección es como sigue:
“Sección 3. — No se coartará a nadie la libertad de la palabra, y toda persona tendrá entera libertad para Rabiar, escribir, o publicar lo.que le plazca sobre cualquier asunto, siendo responsable, sin embargo, de todo abuso en que incurra de esa libertad.”
No debemos perder de vista este precepto al aplicar a casos como el presente nuestra ley actual para definir y cas-tigar el delito de calumnia, como tampoco el principio consti-tucional tan respetado siempre y que se ha tratado de conser-var en el referido precepto. La .injuria y calumnia no consti-tuye un delito en la ley común aunque en algunos Estados, como en Puerto Eico, se han aprobado estatutos según los cuales ciertas imputaciones calumniosas son constitutivas de delito. Sin embargo, los preceptos más generales se'refie-ren aquellas imputaciones por las que se atribuye a una mujer el hecho de no ser pura, y no pueden encontrarse casos que sean pertinentes en los cuales se interprete un estatuto seme-jante al nuestro. 25 Oye., 569 y notas; Newell sobre Libelo y Calumnia, página. 920, párrafo 30.
Yernos que existe, sin embargo, una gran semejanza en las acciones civiles en que se reclaman daños y perjuicios por injuria y calumnia, y los principios comprendidos en ellas parecen ser aplicables a fortiori a un caso criminal. Así, pues, en el caso de Sillars v. Collier, 6 L. R. A., 680, las pala-bras ■ proferidas con respecto al demandante fueron las si-guientes :
“Siento que el representante de este distrito Raya variado de opinión. A veces (sacudiendo la mano en el bolsillo) un cambio de opinión procede del bolsillo.”
Después de hacer referencia la Corte a la Constitución de los Estados Unidos y. a la de Massachusetts, hace la siguiente icita de los Comentarios de Kent:
*167“Se considera que la facultad de poder discutir libremente sobre el carácter y conducta de los funcionarios públicos es esencial al ejer-cicio verdadero del derecho de sufragio y aquella facultad de sus gobernantes que reside en el pueblo libre de los Estados Unidos.”
Y termina luego la opinión, después de la interesante dis-cusión que hace del lenguaje que en dicho caso se consideró como constitutivo de calumnia, en la forma siguiente:
“* * * Es una de las infelicidades de la vida pública que un funcionario público tenga por tal motivo que estar sujeto a la crítica y a menudo a injustos comentarios; pero a menos que éstos se excedan de los límites fijados por la ley deberán ser tolerados en defensa del mantenimiento de la libertad de la palabra.
“En los diferentes casos que han sido citados a este tribunal o considerados por nosotros y en los cuales en tales circunstancias se han establecido acciones, se ha declarado que las palabras constituyen una verdadera imputación de mala conducta. Así por ejemplo, en los casos, de Wilson v. Noonan, 23 Wis., 105; Powers v. Dubois, 17 Wend., 63, y en el de Littlejohn v. Greeley, 13 Abb. Pr., 41.
“Pero cuando las palabras vertidas vienen a ser simplemente■ la opinión del que las profiere, por duro que haya sido el lenguaje en ellas expresado con respecto al carácter del funcionario público se ha resuelto que no pueden establecerse acciones contra las mismas. Onslow v. Horne, 3 Wils., 177; Hogg v. Dorrah, 2 Port. (Ala.), 212.
“De igual manera si las palabras pueden dar lugar a sospechas de que una persona que no es un funcionario público ha cometido un delito no pueden servir de base al establecimiento de una acción. Simmons v. Mitchell, L. R., 6 App. Cas., 156.
“Alega además el demandante en su demanda, que es por el interés y verdadera dignidad de la comunidad que no habrá de permitirse el escándalo de los magnates, y se funda en la antigua doctrina de sean-dalum magnatum para sostener su demanda.
“El Sr. Odgers en su obra sobre Libelo y Calumnia, expresa que a su juicio, semejante acción no se ha establecido en Inglaterra desde el año 1710.
“En la obra de Townshend sobre Calumnia, se dice que la doc-trina del seandalum magnatum no es conocida en los Estados Unidos, See. 187.
“En el caso de Hogg v. Borrah, arriba citado, el abogado del de-mandante negó expresamente el hecho de que se fundara en dicha *168doctrina. El demandante no ba citado ninguna decisión o texto legal en apoyo de su alegación para probar que existe en este país este reme-dio especial, y nuestra opinión es que jamás ha sido adoptado en Massachussets. Véase también el caso de Reeves v. Winn, 97 N. C., 246.”
Esto no es sino una ampliación de la cuestión últimamente expresada en el alegato del apelado en el mismo caso, en el cual se cita la obra de Odgers sobre Libelo y Calumnia con el objeto de demostrar que aquellas personas que desem-peñan cargos públicos no deben ser demasiado susceptibles en aquellos casos en que se hacen comentarios acerca de los mismos.
En el presente caso, sin embargo, preferimos fundar nues-tra resolución principalmente en la simple proposición de que las palabras que en la denuncia se imputan al acusado, bajo ningún concepto pueden ser consideradas en el sentido de que constituyen una expresión calumniosa según el sig-nificado del estatuto. Su letra es demasiado clara para que requiera interpretación. Las secciones 1, 2 y 3 de la Ley para Definir y Castigar el delito de calumnia, aprobada en marzo 9 de 1911, dicen lo siguiente:
“Sección 1. — Se entiende por calumnia toda falsa y maliciosa imputación hecha de palabra y públicamente contra otra persona natural o jurídica, imputándole la comisión de hecho constitutivo de delito.
“Sección 2.- — Entiéndese también por calumnia todo relato (texto español: palabra) (texto inglés: tale) o informe texto español: con-cepto) (texto inglés: report) preferido maliciosa y publicamente en deshonra, descrédito, menosprecio de otra persona natural o jurídica.
“Sección 3. — Se presumirá maliciosa y será calumnia procesable toda expresión calumniosa hecha públicamente en presencia o en au-sencia de la persona agraviada.”
La “expresión calumniosa” a que hace referencia la sec-ción 3a., deberá contener, desde luego, palabras que sean ca-*169lumniosas de acuerdo con una u otra de las definiciones dadas a dicha frase en las secciones 1 y 2, pues de otro modo no será calumniosa. Que ninguna imputación, por falsa y mali-ciosa que sea puede constituir calumnia con arreglo a la sec-ción 1, a menos que el cargo imputado fuere la comisión de algún hecho constitutivo de delito, es una cuestión que no admite discusión alguna. Es asimismo evidente que la sección 2 se refiere únicamente a “un relato” (tale), el texto cas-tellano de la ley dice “toda palabra”), o “informe” (report), (en la edición castellana “concepto”), y no puede ser con-siderada dicha sección mediante un esfuerzo de imaginación, de conformidad con ninguna regia de interpretación que pueda ser susceptible de aplicación al interpretarse un estatuto penal, como que comprende alguna palabra o combinación de palabras que no sean equivalentes a “un relato” (tale) o “informe” (report), por mucho que dicha palabra o frase tienda a perjudicar el honor, reputación o méritos de una persona natural o institución social.
Ahora bien, el decir públicamente de un alcalde o cual-quier otra persona o funcionario público que es un vago o vagabundo, o ambas cosas, dando a dichas palabras la signi-ficación menos favorable que pueda hallarse en los diccio-narios del idioma en que se pronuncien, y que debiera ocu-parse de trabajar y de las necesidades de los pobres, por impolítico, discutible por su estilo u ofensivo que fuere este lenguaje para la persona que de tal modo se critica, no cons-tituye “un relato” (tale) o “informe” (report), y no expresa ni puede alegarse que en dicho lenguaje se imputa la comi-sión de algún delito comprendido en nuestro Código Penal.
En el caso de Demolli v. United States, 6 L. R. A., nueva serie, página 424, el Juez de Circuito, Sr. Hook, termina su opinión en la forma siguiente:
“* * *. Los preceptos de los estatutos penales no son elásticos o susceptibles de ser conformados, y la extensión o alcance que les den *170las cortes de justicia hasta hacerlos comprender conducta que es gro-seramente ofensiva á la moral y decoro público, como fué la de Demolli, puede dar lugar a resultados mucho más perniciosos que aquellos que pudieran ocasionarse con la fuga del delincuente.
“Un Código Penal de la China autorizaba al Juez para que en el caso de no hallar ley penal que fuera precisamente aplicable, se guiara por el espíritu de los preceptos de ley establecidos para aquellos casos que tuvieran más semejanza al sometido a consideración (Código Penal de China por Staunton, artículo 44, página 43); pero en este país, como se dijo en el caso de Todd v. United States, 158 U. S., 278, 282, 39 L. ed. 982, 983, 15 Sup. Ct. Rep., 889, 890, es axiomático que a los estatutos que establecen y definen delitos no puede dárseles mayor alcance en lo que respecta a su verdadera significación, y que ningún acto por perjudicial que fuere podrá ser castigado de acuerdo con el referido estatuto, a no ser que aparezca claramente compren-dido en sus disposiciones. ‘No pueden existir delitos por deducción y antes de que una persona pueda ser' castigada, su caso deberá ser claro y estar ciertamente comprendido en el estatuto.’ ”
La cuestión concreta sobre la cual realmente descansa la resolución de este caso no fué promovida en este tribunal, como tampoco, según nuestros informes, en la corte inferior. Es también un hecho cierto que la versión española de la sec-ción 2a. de la ley ya citada dice “toda palabra o concepto proferido maliciosa y públicamente,” etc., (any word or thought maliciously and publicly spoken), mientras que la inglesa expresa “a tale or report maliciously and publicly made” (un relato o informe que se hace maliciosa y pública-mente.) Por la mera faz de la versión española que es cla-ramente una traducción muy deficiente podría sostenerse sufi-cientemente la sentencia, pero este tribunal generalmente ha resuelto, especialmente cuando el estatuto es nuevo o de ori-gen americano, que en los casos de conflicto entre las dos ver-siones, prevalecerá la inglesa. Véanse los casos de El Pueblo v. Charón, 7 D. P. R., 428; Cruz v. Domínguez, 8 D. P. R., 581; y el de El Pueblo v. Torres, 9 D. P. R., 440.
No imputándose en la denuncia que fué formulada nin-*171gún delito, debe revocarse la sentencia apelada y sobreseerse el caso.

Revocada la sentencia apelada y absuelto el acusado.

Jueces concnrrentes: Sres. Asociados Wolf y del Toro.
Los Jueces Sres. Presidente Hernández y Asociado Aldrey firmaron haciendo constar estar conforme con la sentencia.